Citation Nr: 0306925	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pulmonary fibrosis 
and/or pleural fibrosis consistent with asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
February 1946 and from December 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the above issue.  In October 1999, the Board remanded this 
case for additional evidentiary development.  In August 2002, 
the Board ordered further evidentiary development.  


FINDING OF FACT

Pulmonary fibrosis and/or pleural fibrosis consistent with 
asbestosis is related to post-service employment activities 
and is not related to service.  


CONCLUSION OF LAW

Pulmonary fibrosis and/or pleural fibrosis consistent with 
asbestosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in May 1997.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In May 1998, the RO sent the 
appellant a letter informing him of the requirements for 
showing service connection for an asbestos-related disease.  
In a July 1998 statement of the case, the appellant was told 
of the criteria for proving service connection and the 
evidence considered in evaluating the service-connection 
claims.  In response to the Board's October 1999 remand, the 
RO sent the appellant two letters in November 1999 asking him 
to furnish details of any lawsuit he had been involved in 
based on asbestos exposure and to provide releases for any 
treatment he had received from non-VA medical providers.  In 
an April 2001 letter, the RO informed him of the VCAA and of 
VA's assistance and notification obligations.  The 
supplemental statements of the case dated in April and May 
2000 and in January 2002 listed the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes VA and non-VA 
medical records identified by the appellant.  He has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
April 1998, September 2001, and December 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

II.  Analysis

The claimant seeks to establish service connection for 
residuals of asbestos exposure.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to establish service connection, either the evidence must 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (holding that under 
38 U.S.C.A. §§ 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1) (October 3, 1997).  
Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).  

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The VA examination in 
April 1998 included a diagnosis of probable asbestosis.  The 
September 2001 VA examination showed a diagnosis of pleural 
plaque most probably due to exposure to asbestosis, along 
with severe chronic obstructive pulmonary disease.  The VA 
examination in December 2002 revealed diagnoses of COPD and 
asbestosis.  There is competent evidence of record showing 
that the appellant currently has an asbestos-related 
disorder.  

The service medical records are silent as to any respiratory 
disorder affecting the appellant.  His enlistment examination 
in November 1942 and his separation examination in February 
1946 showed a negative respiratory examination.  Similarly, 
his November 1950 enlistment and his April 1952 separation 
examinations were negative for a respiratory disorder.  The 
service personnel records indicate that the appellant served 
in the Naval Reserve as a gunners mate in various locations 
and aboard USS Perch and USS Howard during World War II and 
aboard USS Bonhomme Richard during the Korean Conflict.  

The appellant asserts he has asbestosis that is related to 
his service.  The November 1952 VA examination revealed a 
normal respiratory system; the appellant's complaints of left 
anterior chest pain were related to hypertensive vascular 
disease.  The first indication in the record of a pulmonary 
disorder manifested by asbestosis is from a May 1995 
statement by Dr. Gomes, who reported chest x-rays showing 
pulmonary fibrosis and/or pleural fibrosis consistent with 
asbestosis.  

In a July 1995 statement, Dr. Gomes reported abnormal 
pulmonary function studies with mild pulmonary impairment.  
It was noted as history that the appellant noticed increased 
shortness of breath and dyspnea on exertion for the previous 
five or six years.  The appellant reported that his family 
physician told him he had emphysema, and that he had smoked 
cigarettes from 1942 to 1967.  He worked as a painter between 
his tours of duty and for a cable company as a machinist 
after his latter period of service.  He then worked as an 
electrician and a bench technician with household appliances, 
including air conditioners, televisions, and radios.  In 1981 
he worked at a power plant, and from 1981 to 1985 and from 
1988 to 1994 worked for a city in a machine shop and with 
asbestos.  From 1985 to 1988, he worked in his own appliance 
shop.  He reported significant history of asbestos exposure 
while serving in the Navy, including exposure to asbestos 
insulation aboard a submarine damaged by depth charges and 
work in areas where asbestos insulation was applied and 
removed.  He also reported a significant history of asbestos 
dust exposure working for a cable company and of maintenance 
work on steam lines.  He knocked asbestos insulation off 
pipes and worked in areas where asbestos insulation fell from 
overhead cracks.  It was also noted that he worked as a 
painter in various industrial plants where he was exposed to 
asbestos.  The examiner opined that the appellant had 
pulmonary asbestosis as manifested by radiographic evidence 
of interstitial fibrosis, pleural plaques, rales on physical 
examination and impairment of his lung function.  His other 
medical problems included COPD, hypertension, and gout.  
Duplicates of these records from Dr. Gomes were received in 
February 2000 from a law firm the appellant utilized in an 
employment-related suit based on asbestos exposure.  

Various VA treatment records thereafter showed indications of 
asbestosis, without discussing the etiology of the disorder.  
VA clinical records in July and November 1996 showed a 
history of asbestos exposure.  VA chest x-rays in May 1997 
and in February and March 1998 showed marked COPD and pleural 
calcification.  VA examination in April 1998 included 
diagnoses of COPD and probable asbestosis with x-ray changes 
consistent with asbestosis.  VA chest x-ray in August 1998 
showed moderate COPD and density in the left hemithorax that 
was felt to be pleural calcification.  VA clinical records 
from February 1998 to March 2000 showed findings of 
asbestosis.  VA x-ray in March 2000 showed mild COPD.  
VA chest x-ray in February 1999 showed calcified pleural 
plaque left hemithorax anteriorly and calcified pleural 
plaque noted posteriorly in both lungs.  

Two VA documents discussed the origin of the asbestos-related 
respiratory disorder.  VA clinical record in October 1998 
showed the appellant with a history of asbestosis from his 
job as an industrial painter.  VA examination in September 
2001 included a diagnosis of pleural plaque most probably due 
to exposure to asbestosis [sic] and severe COPD.  It was 
noted in the report that the appellant stated he had been 
exposed to asbestos in service.  The examiner remarked that 
the appellant had radiological evidence of exposure to 
asbestosis, though there was no mesothelioma that is usually 
associated with asbestosis.  The examiner was of the opinion 
that the chronic obstructive lung disease was not secondary 
to exposure to asbestos.  But the examiner did not discuss 
whether that asbestos exposure was incurred in service or 
during post-service employment.  

To clarify the etiology of the current disability, the 
appellant under a VA examination in December 2002, which 
showed the appellant worked five years after service as an 
industrial painter and then five more years for an electrical 
wire manufacturing company making a wire containing asbestos.  
Pulmonary function tests showed severe obstructive airway 
disease and x-ray showed calcified pleural plaques associated 
with asbestos exposure.  The diagnoses were COPD and 
asbestosis.  It was the examiner's opinion, on reviewing the 
claims file, that the likely etiology of the appellant's 
"respiratory disease, asbestosis, is not as likely as not 
service-related."  The examiner continued that the appellant 
may have had exposure aboard submarine and perhaps while 
serving aboard ship.  However, he also had exposure after 
service working as an industrial painter, in the manufacture 
of electrical wire containing asbestos, and recently at a 
light plant.  It was noted that he made claims for asbestosis 
exposure from various previous employers because of asbestos 
exposure.  The examiner concluded that therefore it was most 
likely that his asbestos exposure occurred in occupations 
after leaving service.  

The opinions exposed in the December 2002 VA examination, 
which specifically addressed the question the Board must 
adjudicate, is more probative on the issue of the 
relationship between the current asbestos-related disorder 
and service.  In light of this evidence and based on the 
analysis above, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pulmonary fibrosis 
and/or pleural fibrosis consistent with asbestosis.  


ORDER

Service connection for pulmonary fibrosis and/or pleural 
fibrosis consistent with asbestosis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


